 1

 2
                                                            JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   GURI GONZALEZ,                      Case No.: 2:20-cv-08486 MWF (KSx)
                                         Hon. Michael W. Fitzgerald
12
               Plaintiff,                ORDER GRANTING STIPULATION
13       vs.                             FOR DISMISSAL OF THE ENTIRE
                                         ACTION
14
   THE BESH RESTAURANT
15 CORPORATION D/B/A
16 MCDONALD’S #25360; PETER L.
   TSAMOUS, AS TRUSTEE OF THE
17 TSAMOUS FAMILY LIVING

18 TRUST; and DOES 1 through 10,

19             Defendants.
20

21

22

23

24

25

26

27

28


                                       ORDER
